United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Kearny, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0170
Issued: June 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 31, 2016 appellant, through counsel, filed a timely appeal from a May 5,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish a right shoulder
condition causally related to the accepted February 28, 2015 employment incident.
FACTUAL HISTORY
On March 11, 2015 appellant, then a 60-year-old mail handler/equipment operator, filed a
traumatic injury claim (Form CA-1) alleging that on February 28, 2015 she sustained a right
shoulder sprain as a result of cleaning up sacks on the floor of the employing establishment. A
supervisor noted that appellant had refused to demonstrate how the injury occurred, and stated
that he had not asked her to perform the task, as alleged.
An undated Form CA-16, authorization for examination and/or treatment, was issued by
the employing establishment, and received into the case record on March 18, 2015.
By letter dated April 3, 2015, OWCP noted that the employing establishment challenged
appellant’s claim, based on the disagreement as to whether her supervisor instructed her to pick
up sacks on the floor. It further advised appellant that she had not submitted sufficient evidence
to establish her claim, as no medical evidence had been submitted. OWCP afforded her 30 days
to submit additional evidence to the record.
On April 10, 2015 OWCP received several medical reports.
In a diagnostic report dated February 13, 2015, Dr. Mahejabeen Japanwalla, a Boardcertified diagnostic radiologist, noted impressions of degenerative changes of the right
acromioclavicular (AC) joint, and an ossific body along the superior aspect of the distal clavicle
with underlying deformity and defect in the distal clavicle, probably related to an old chip
fracture.
In a diagnostic report dated March 13, 2015, Dr. Bilha Fish, a Board-certified diagnostic
radiologist, examined the results of another computerized radiography (CR) scan of appellant’s
right shoulder. She noted impressions of no rotator cuff tear; tendinosis of the proximal fibers of
the supraspinatus tendon; and impingement of the acromioclavicular joint.
By decision dated July 21, 2015, OWCP denied appellant’s claim for compensation. It
found that she had not established a diagnosed medical condition causally related to the alleged
incident.
On August 14, 2015 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
In a report dated September 29, 2015, Dr. Richard A. Boiardo, a Board-certified
orthopedic surgeon, related that appellant sustained a work-related injury on January 16, 2015.
He explained that appellant was hit from behind by the forklift sustaining injury to both ankles,
right hip and right shoulder. Dr. Boiardo noted that x-ray of appellant’s shoulder revealed
evidence of AC joint arthropathy. X-rays of the right hip revealed evidence of osteoarthritis.

2

Dr. Boiardo concluded “In my opinion, this constellation of injuries is a direct cause and result of
the injury that this patient had sustained on January 16, 2015.”
In an operative report dated February 8, 2016, Dr. Boiardo noted that he had performed
various arthroscopic repairs on appellant’s right shoulder, without complications.
The hearing was held on March 17, 2016. During the hearing, the hearing representative
noted that appellant had a separate workers’ compensation claim for a traumatic injury on
January 16, 2015 under OWCP File No. xxxxxx531. Counsel clarified that appellant had two
injuries to her right shoulder, and noted that the two injuries occurred in close temporal
proximity. Appellant testified that, as a result of the January 16, 2015 employment incident, she
developed problems with her right shoulder. She stated that she was on light duty when her
supervisor ordered that she clean up sacks filled with mail off the floor. When lifting the sacks,
appellant experienced pain in her shoulder. The hearing representative noted that she would
keep the record open for another 30 days for submission of additional evidence.
In a report dated April 28, 2016, Dr. Boiardo related that appellant sustained injury to the
right hip, both foot and ankle complexes, and right shoulder most particularly the right shoulder
as a direct cause and result of a forklift injury sustained at work. As a direct cause and result of
the injury that appellant had sustained on January 16, 2015 and subsequently exacerbated in
another work-related injury on February 28, 2015 she sustained marked trauma to the right
shoulder. Dr. Boiardo concluded, “In my opinion as a direct cause and result of this injury
January 16, 2015, and exacerbated in February 2015, this patient sustained injury to the labral
complex of the right shoulder, the right biceps tendon, acromioclavicular joint and subacromial
bursa.[…] In all medical probability, in my opinion, again this constellation of injuries and the
extensive surgery subsequent to them are a direct cause and result of the injuries that this patient
had sustained in a forklift injury [January 16, 2015] and subsequently when she was lifting sacks
of mail in February 2015.”
By decision dated May 5, 2016, the hearing representative found that appellant had not
submitted medical evidence sufficient to establish causal relationship between the accepted
February 28, 2015 employment incident and her right shoulder condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury4 was sustained in the performance of

3

Supra note 2.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).

3

duty as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether “fact of injury” has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged,
but fail to show that his or her condition relates to the employment incident.6
The claimant has the burden of proof to establish by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.7 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and
compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS
Appellant alleged that on February 28, 2015 she sustained a right shoulder condition as a
result of lifting sacks of mail. OWCP accepted that the incident occurred as alleged. The Board
5

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
6

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

7

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

8

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).
10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

11

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

finds that appellant has not submitted rationalized medical evidence sufficient to establish that
the employment incident of February 28, 2015 caused or aggravated her diagnosed right shoulder
condition.
In a report dated September 29, 2015, Dr. Boiardo related that appellant sustained a
work-related injury on January 16, 2015. At that time, she was hit from behind by the forklift
sustaining injury to both ankles, right hip, and right shoulder. An x-ray of the right shoulder
showed evidence of AC joint arthropathy. In this report, Dr. Boiardo opined that appellant’s
right shoulder condition was caused by the January 16, 2015 employment incident. He did not
note a history of injury on February 28, 2015.
In a subsequent report dated April 28, 2016, Dr. Boiardo again noted appellant’s initial
January 16, 2015 forklift incident under OWCP File No. xxxxxx531. He thereafter related that
her right shoulder condition was exacerbated in a subsequent work-related incident on
February 28, 2015 when she lifted sacks of mail. Appellant sustained labral complex of the right
shoulder, the right biceps tendon, acromioclavicular joint and subacromial bursa. Dr. Boiardo
concluded that, as a result of both these incidents, appellant required extensive right shoulder
arthroscopic decompression and repair.
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and the physician should offer a medically sound explanation of how the claimed work
event caused or aggravated the claimed condition.12 While Dr. Boiardo explained in very
general terms that he believed the second employment incident of February 28, 2015 caused or
aggravated appellant’s right shoulder condition, he did not offer a rationalized medical
explanation, with a biomechanical description of the event and its connection to the alleged
aggravation, or an opinion on whether the aggravation was temporary or permanent. Lacking
such an explanation, his report of April 28, 2016 is insufficient to establish causal relationship
between the February 28, 2015 employment incident and appellant’s diagnosed condition.13
The reports by the physicians interpreting diagnostic studies, including the reports from
Dr. Japanwalla and Dr. Fish, also failed to address the cause of any of the diagnosed conditions.
As such, these reports are of no probative value.14
The Board thus finds that appellant has not met her burden of proof.15

12

D.D., Docket No. 13-1517 (issued April 14, 2014).

13

Supra note 11.

14

S.C., Docket No. 16-1322 (issued January 18, 2017).

15

When the employing establishment properly executes a Form CA-16 which authorizes medical treatment as a
result of an employee’s claim for an employment-related injury, the Form CA-16 creates a contractual obligation,
which does not involve the employee directly, to pay for the cost of the examination or treatment regardless of the
action taken on the claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days from
the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB
608, 610 (2003).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right
shoulder condition causally related to the accepted February 28, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 5, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 6, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

